Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/590,583 filed on 10/02/2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0238751 to Vengroff in view of US 2017/0323640 to Sisodia et al. (hereafter “Sisodia”) in further view of US 2019/0141794 to Richcreek.
As per claim 1, Vengroff discloses a system comprising: 
a controller (FIGs. 1A-1B: block 18);
a memory coupled to the controller (FIG. 1B: block 26), wherein the memory is configured to store program instructions executable by the controller (FIGs. 1A-1B: block 30);
wherein in response to executing the program instructions (FIG. 1A-1B), the controller is configured to:
receive a selected recipe from a user interface associated with a user (FIGs. 1A-1B and 3; paragraphs 0024, 0056, 0061 and 0065: i.e., cooking instruction selected from a cookbook 30); 
wherein the cooking appliance instruction includes an appliance identifier (paragraph 0024) and an appliance cooking parameter (FIGs. 1A-1B and 3; paragraphs 0024, 0056, 0061, 0065 and 0090), wherein the appliance cooking parameter including a time duration parameter (FIGs. 1A-1B and 3; paragraphs 0024, 0056, 0061, 0065 and 0090) and a temperature parameter (FIGs. 1A-1B and 3; paragraphs 0024, 0056, 0061, 0065 and 0090);
identify a cooking appliance corresponding to the appliance identifier (FIGs. 1A-1B; paragraphs 0014, 0022, 0029, 0068, 0118-0119 and 0134), wherein the cooking appliance is in communication with the controller (FIGs. 1A-1B; paragraphs 0014, 0022, 0029, 0068, 0118-0119 and 0134);
communicate the cooking appliance parameter to the cooking appliance corresponding to the appliance identifier (FIGs. 1A-1B; paragraphs 0014, 0022, 0029, 0068, 0118-0119 and 0134), wherein the controller alters a temperature of the cooking appliance to match the temperature parameter for the time duration parameter (FIGs. 1A-1B and 3; paragraphs 0024, 0056, 0061, 0065 and 0090); and
notify the user upon the cooking appliance achieving the appliance cooking parameter via the user interface (paragraphs 0004, 0006, 0122, and 0132-0133).
Vengroff does not explicitly disclose extract at least one cooking appliance instruction from the selected recipe, and notify the user upon the cooking appliance achieving the appliance cooking parameter via the user interface.
Sisodia further discloses extract at least one cooking appliance instruction from the selected recipe (FIGs. 3-4; paragraphs 0049, 0053 and 0064: “In still another aspect, the proposed systems and methods, having extracted preparation directions, may recommend a list of cooking appliances, either intelligent or otherwise, for preparing the recipe at issue” [Wingdings font/0xE0] extracted from the recipe, the extracted preparation directions recommend a list of cooking appliances”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sisodia into Vengroff’s teaching because it would provide for the purpose of assisting the user with the visualization of the content by displaying user directions via a user interface (such as a tablet device) while coordinating the operation of various automated cooking devices to execute the preparation of the recipe (Sisodia, paragraph 0064).
Richcreek further discloses notify the user upon the cooking appliance achieving the appliance cooking parameter (FIGs. 2-3; paragraphs 0017-0019: “The control device may be programmed to allow a user to set a desired temperature level of the cooking base 104 such that the cookware system will transmit a notification to the control device when the cooking base 104 reaches the desired temperature level. The user may then be notified by the external processor that the cooking base 104 has reached the desired temperature level or fallen within or outside of a desired temperature range.”) via the user interface (FIG. 1; paragraph 0015).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Richcreek into Vengroff’s teaching and Sisodia’s teaching because it would provide for the purpose of The control device may be programmed to allow a user to set a desired temperature level of the cooking base 104 such that the cookware system will transmit a notification to the control device when the cooking base 104 reaches the desired temperature level. The user may then be notified by the external processor that the cooking base 104 has reached the desired temperature level or fallen within or outside of a desired temperature range (Richcreek, paragraph 0018).

As per claim 2, Vengroff discloses the user uses a device as the controller stores the cookbook including recipes in the memory (FIGs. 1-2), however, Vengroff does not explicitly disclose the user uses the device receives the recipe from a Recipe Server, wherein the Recipe Server generates a list of recipes from at least one external website.
Sisodia further discloses the user uses the device receives the recipe from a Recipe Server, wherein the Recipe Server generates a list of recipes from at least one external website (paragraph 0003: “For example, GOOGLE RECIPE VIEW offered by Google, Inc. of Mountain View, Calif., permits users to search the World-Wide Web for recipe content that utilizes particular ingredients. The embedding of computer processors and network interfaces in household appliances for remote operations over the Internet offers the prospect of automated operation of these devices.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sisodia into Vengroff’s teaching because it would provide for the purpose of assisting the user with the visualization of the content by displaying user directions via a user interface (such as a tablet device) while coordinating the operation of various automated cooking devices to execute the preparation of the recipe (Sisodia, paragraph 0064).

As per claim 3, Vengroff discloses wherein the controller is configured to display a list of recipes on the user interface (FIG. 3-8), wherein the selected recipe is selected from the list of recipes (paragraphs 0024, 0056, 0061, 0065 and 0090).

As per claim 5, Vengroff does not explicitly disclose wherein the controller notifies the user via the user interface upon the cooking appliance achieving the temperature parameter.
Richcreek further discloses wherein the controller notifies the user via the user interface upon the cooking appliance achieving the temperature parameter (FIGs. 2-3; paragraphs 0017-0019: “The control device may be programmed to allow a user to set a desired temperature level of the cooking base 104 such that the cookware system will transmit a notification to the control device when the cooking base 104 reaches the desired temperature level. The user may then be notified by the external processor that the cooking base 104 has reached the desired temperature level or fallen within or outside of a desired temperature range.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Richcreek into Vengroff’s teaching and Sisodia’s teaching because it would provide for the purpose of The control device may be programmed to allow a user to set a desired temperature level of the cooking base 104 such that the cookware system will transmit a notification to the control device when the cooking base 104 reaches the desired temperature level. The user may then be notified by the external processor that the cooking base 104 has reached the desired temperature level or fallen within or outside of a desired temperature range (Richcreek, paragraph 0018).

As per claim 6, Vengroff discloses wherein the controller notifies the user via the user interface upon the cooking appliance achieving the time duration parameter (FIGs. 1A and 7; paragraphs 0138 and 0139).

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vengroff in view of Sisodia and Richcreek, as applied to claim 1, and in further view of US 2014/0095479 to Chang et al. (hereafter “Chang”).

As per claim 4, Vengroff wherein the controller is configured to display a list of recipes on the user interface (FIGs. 3-8: display the cookbook), wherein the selected recipe is selected from the list of recipes (FIGs. 1A-1B and 3; paragraphs 0024, 0056, 0061 and 0065: i.e., cooking instruction selected from a cookbook 30).
Chang further discloses wherein the controller is configured to receive a user food inventory from at least one smart food storage device (FIG. 1; paragraphs 0017, 0032, 0071 and 0096), and to generate a list of recipes based on the user food inventory (FIG. 1; paragraphs 0017, 0032, 0071 and 0096).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chang into Vengroff’s teaching, Sisodia’s teaching and Richcreek’s teaching because it would provide for the purpose of determining, using the smart storage, a type of an ingredient of the available ingredients and a quantity of the ingredient as a function of the sensor data; retrieving, with the smart storage, meal preference data indicating meal preferences of a user of the smart storage; and generating, using the smart storage, the list of recipe recommendations as a function of the determined ingredient type, the determined ingredient quantity, and the meal preference data (Chang, paragraph 0096).

Conclusion
Related art:
US 2019/0053332 to Cheng
[0046] The user device 280, such as a mobile device, can connect to the adaptive cooking appliance 200 through the user interface components 250. For example, the user device 280 (e.g., a computer or a mobile device) can configure the cooking appliance 200 in real time through user interface logic 234. In one example, the user can select a recipe via the client application 282 running on the user device 280, and the client application 282 can communicate through the user interface logic 234 to cause the cooking appliance 200 to execute the corresponding cooking logic. The client application 282 also includes an interface with the cooking appliance 200, which may include casting the recipe for any meal the user buys or any recipe the user saves to the cooking appliance 200, making the cooking appliance ready to cook the recipe with the push of a button. The communications interface 240 can also enable the cooking appliance 200 to access network services, such as cloud services available from recipe server 290, to facilitate execution of cooking logic from the recipe database 292. User account information, preferences, recipe history, meal kit order history and other user functionality may be facilitated through use of the user database 294. 
[0052] Referring to FIG. 3, a block diagram illustrating a process for implementing an adaptive cooking system, in accordance with various embodiments, will now be described. In step 302, an initial set of recipe data is created for the system using an oven test environment 304 which may include the components of cooking appliance 200, recipe server 140 and user device 280. The test environment 304 may include functional components including an adaptive cooking engine 306, thermal physics 308, food characterization algorithms 310, algorithms 312 and a recipe compiler 314. The system includes a database 316 for compiling recipe, sensor, food characterization and other data. The recipes may include pre-existing recipes or specialized recipes developed for the adaptive cooking appliance 200. In some embodiments, the user can select a recipe that's conventional (e.g. bake at 400 degrees for 30 minutes) or one that's end-based (e.g., cook until medium-rare with heavy sear). In one embodiment, the recipes are developed and tested by professional chefs who define basic food characterizations for use in multiple recipes (e.g., chicken cut to a certain weight and shape) and test various cooking parameters such as cooking temperature, time and results. The food characterizations and test information is stored in the database 316. The food characterization parameters may include type of food, cut of food, size, shape and cooking temperature, sensor data during cooking, and various other cooking parameters. In one embodiment, the food characterization includes a heat algorithm for controlling the adaptive cooking appliance to properly cook the identified food. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193